EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 02/17/2022:
In claim 4, lines 4-5, each instance of the word “throughhole” has been replaced with 
--through hole--.
In claim 4, line 6, the word “throughholes” has been replaced with --through holes--.
In claim 5, lines 2 and 6, each instance of the word “throughholes” has been replaced with --through holes--.
In claim 5, lines 3 and 5, each instance of the word “throughhole” has been replaced with 
--through hole--.
In claim 17, lines 4-5, each instance of the word “throughhole” has been replaced with 
--through hole--.
In claim 17, line 6, the word “throughholes” has been replaced with --through holes--.

3.	Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an a weight ratio arrangement engaged with the support frame, the at least one weight rack, and a first attachment extending from the support frame, the weight ratio arrangement comprising: an exercise cable having a first end and a second end, the first end being connected to the first attachment and the second end being connected to a portion of the exercise machine; at least two movable pulley blocks aligned on a same axis of movement, each movable pulley block including at least one pulley, wherein the at least one weight rack is attached to and configured to move with one of the at least two movable pulley blocks; and a locking mechanism movable between a locked position in which only one movable pulley block is movable and an unlocked position in which the two movable pulley blocks are movable, wherein the exercise cable is operatively connected to the at least two movable pulley blocks.
Claims 2-14 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 15, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, similar to claim 1 and reciting further limitations
Claims 16-20 depend either directly or indirectly from claim 9 and are allowable for all the reasons claim 15 is allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784